Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 03/23/2021. Claims 1 and 11 were amended by these communications.

EXAMINER’S ABSTRACT AMENDMENT 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Kang S. Lim (Registration No. 37,491) on 4/13/2021. Applicant agreed to include the Examiner's amendment to the abstract.

The abstract has been amended as follows: 
A remote website participant activity tracker accesses, at a participant device, codes including a virtual tracking code, a task display code, a response collection code, and a card-sorting redirection code. The task display code includes a plurality of tasks associated with a target website displayed at the participant device. The plurality of tasks includes one or more card sorting study for optimizing an architecture and a layout of the target web site. The card sorting study can be randomized to save time and cost.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Kang S. Lim (Registration No. 37,491) on 4/12/2021. Applicant agreed to include the Examiner's proposed amendment into the independent claims 1 and 11 to distinguish over prior art.

The claims have been amended as follows: 
1.	(Proposed Amendment)		A method comprising:
receiving, at a participant computing system over a communication link, a target web site;
accessing, at the participant computing system, a plurality of codes, wherein the plurality of codes include a virtual tracking code, a task display code, a response collection code, and a card-sorting redirection code, wherein the task display code includes a plurality of tasks associated with the target web site that are displayed to a user on the participant computing system, and wherein the plurality of tasks includes at least one card sorting study for optimizing an architecture and a layout of the target web site, the at least one card sorting study being randomized to save time and cost;
inserting, at the participant computing system, the plurality of codes to the target web site to generate a modified target web site;
displaying, at the participant computing system, the modified target web site;
receiving, at the participant computing system, participant activities for the modified target web site;
automatically collecting, by the response collection code at the participant computing system, the participant activities that are associated with the plurality of tasks;

transmitting, by the virtual tracking code from the participant computing system, a usability rating of the target web site to the remote computing system, and wherein the usability rating is based on usability metrics derived from survey question responses related to ease of navigation, ease of finding a product, webpage layout, appearance, ease of use, likability, recommendability and connection speed associated with the participant activities.

2. 	(Cancelled)		

3. 	(Previously Cancelled)	

4.	(Previously Cancelled)	

5.	(Original)	The method of claim 1, further comprising:
displaying, by the virtual tracking code at the participant computing system, one or more participant questions;
receiving, by the virtual tracking code at the participant computing system, one or more participant responses to the displayed participant questions; and
transmitting, by the virtual tracking code from the participant computing system, the received participant responses to the remote computing system.

6.	(Previously Cancelled)	.



8.	(Original)	The method of claim 1, wherein automatically collecting the participant activities comprises associating a portion of the participant activities with each of the plurality of tasks.

9.	(Original)	The method of claim 1, wherein the participant activities comprise a mouse click event, a page-scrolling event, a new page event, and a new web site event, or a time on one of the plurality of tasks.

10.	(Original)	The method of claim 1, further comprising:
receiving, by the virtual tracking code at the participant computer, one or more updates to the plurality of tasks;
automatically collecting, by the virtual tracking code at the participant computing system, the participant activities that are associated with the updated plurality of tasks; and
transmitting, by the virtual tracking code from the participant computing system, the participant activities that are associated with the updated plurality of tasks to a remote computing system.

11.	(Proposed Amendment)	    A computer program product on a non-transitory storage medium, which when executed on a computer system causes the following steps to occur:
receiving, at a participant computing system over a communication link, a target web site;
 and wherein the plurality of tasks includes at least one card sorting study for optimizing an architecture and a layout of the target web site, the at least one card sorting study being randomized to save time and cost;
inserting, at the participant computing system, the plurality of codes to the target web site to generate a modified target web site;
displaying, at the participant computing system, the modified target web site;
receiving, at the participant computing system, participant activities for the modified target web site;
automatically collecting, by the response collection code at the participant computing system, the participant activities that are associated with the plurality of tasks; 
transmitting, by the virtual tracking code from the participant computing system, the participant activities to a remote computing system; and
transmitting, by the virtual tracking code from the participant computing system, a usability rating of the target web site to the remote computing system, and wherein the usability rating is based on usability metrics derived from survey question responses related to ease of navigation, ease of finding a product, webpage layout, appearance, ease of use, likability, recommendability and connection speed associated with the participant activities.

12. 	(Cancelled)	       

13.	(Previously Presented)	The computer program product of claim 11, further performing:

receiving, by the virtual tracking code at the participant computing system, one or more participant responses to the displayed participant questions; and
transmitting, by the virtual tracking code from the participant computing system, the received participant responses to the remote computing system.

14.	(Previously Presented)	The computer program product of claim 11, further performing displaying, by the virtual tracking code at the participant computing system, instructions for performing the plurality of tasks.

15.	(Previously Presented)	The computer program product of claim 11, wherein automatically collecting the participant activities comprises associating a portion of the participant activities with each of the plurality of tasks.

16.	(Previously Presented)	The computer program product of claim 11, wherein the participant activities comprise a mouse click event, a page-scrolling event, a new page event, and a new web site event, or a time on one of the plurality of tasks.

17.	(Previously Presented)	The computer program product of claim 11, further performing:
receiving, by the virtual tracking code at the participant computer, one or more updates to the plurality of tasks;
automatically collecting, by the virtual tracking code at the participant computing system, the participant activities that are associated with the updated plurality of tasks; and
.

Status of Claims
Claims 1, 5, 7-11, and 13-17 are pending.
Claims 1 and 11 are currently amended; and claims 2-4, 6, and 12 have been cancelled.
Claims 1, 5, 7-11, and 13-17 are allowed.

Allowable Subject Matter
Claims 1, 5, 7-11, and 13-17 are allowed.

Reasons for Allowance
With respect to the 35 USC 112(a) rejections, rejection to claims 2 and 12 are withdrawn in light of applicant’s amendment to the claim limitations. Further, rejection to claims 1-2 and 11 are withdrawn in light of applicant’s remarks (pages 9-13 in particular) have been fully considered and are deemed persuasive.  Accordingly 35 USC 112(a) rejections are withdrawn. 
With respect to the 35 USC 103 rejection, none of the prior art of record, taken individually or in any combination, teach, inter alia,
receiving, at a participant computing system over a communication link, a target web site;

inserting, at the participant computing system, the plurality of codes to the target web site to generate a modified target web site;
displaying, at the participant computing system, the modified target web site;
receiving, at the participant computing system, participant activities for the modified target web site;
automatically collecting, by the response collection code at the participant computing system, the participant activities that are associated with the plurality of tasks;
transmitting, by the virtual tracking code from the participant computing system, the participant activities to a remote computing system; and
transmitting, by the virtual tracking code from the participant computing system, a usability rating of the target web site to the remote computing system, and wherein the usability rating is based on usability metrics derived from survey question responses related to ease of navigation, ease of finding a product, webpage layout, appearance, ease of use, likability, recommendability and connection speed associated with the participant activities.
The prior art references most closely resembling the Applicant’s claimed invention are Atterer R et al. : "Knowing the User's Every Move- User Activity Tracking for Website Usability Evaluation and Implicit Interaction," WWW '06 Proceedings of the 15th World Wide Web, ACM, New York, NY, USA, May 22, 2006, pp. 203-212 (May 22, 
Atterer et al. discloses collect data about users’ actions, we use the approach of an HTTP proxy which is inserted between the client and server (see figure 1). It intercepts all traffic and outputs log data with details about any requests sent to servers as well as the replies that a server sends back to the client; referring to Fig. 1 shows the JavaScript code of the currently displayed page is executed. For this reason, we use the following approach to have JavaScript code of our choice executed for each and every page that the browser requests. Before our HTTP proxy passes on HTML data from the server to the client, the HTML is modified. The modification causes the JavaScript part of our implementation to be loaded in the context of the page; column 1, abstract, wherein (a plurality of codes is modifying HTML (Hypertext Markup Language) code that is used to structure a web page and its content and adding JavaScript code) we present an implementation for detailed tracking of user actions on web pages. An HTTP proxy modifies HTML pages by adding JavaScript code before delivering them to the client. This JavaScript tracking code collects data about mouse movements, keyboard input and more. Ease usability evaluation of web applications (i.e., ease at which an average person can use the website) such as navigation between pages, actions on a page (mouse movements, scrolling); column 2, page 203, wherein combined with knowledge about the layout of the HTML pages, complete tracking of all user activity becomes possible; and column 1, page 209, wherein the popularity of links and buttons might be displayed in a dedicated part of the screen together with other statistical information. Mouse movements could also be overlayed on the web page – figure 4  column 2, page 207; and column 1, page 210). 
However the system in Atterer does not explicitly disclose wherein the plurality of tasks includes at least one card sorting study for optimizing an architecture and a layout of the target web site, the at least one card sorting study being randomized to save time and cost.
Moreover, neither Atterer, Van Duyne, nor Biddle disclose the plurality of tasks includes at least one card sorting study for optimizing an architecture and a layout of the target web site, the at least one card sorting study being randomized to save time and cost as claimed.
Van Duyne discloses usability is measured relative to users' performance on a given set of test tasks. The most basic measures are based on the definition of usability as a quality metric: success rate (whether users can perform the task at all). Set-up engine 128 downloads any code to the customer's website and prepares invitations as required. In one implementation, a JavaScript code for invoking the run-time module 104 as well as a pop-up palette are downloaded to the customer's website. If an index is computed, then this index may be presented to the account manager at the time that research is completed. This index can then be updated over time depending on the results from future participants. In one implementation, each balloter is provided a subset of one or more index question sets as well as one set or more of benchmark questions. Each balloter generates a number rating for a website page in one or more of the index sets. The participant's responses can be combined to produce an index of the research metric for the changed website. The indexes for the website can be compared 
Biddle discloses the web application is a fully self-serve, website providing the ability for account holders to script their own task scenarios and questions, access research panel participants and launch a survey in order to assess the usability of their own, or someone else's interface. The following additional modules can be added: Purpose of visit and Card Sorting. Setting up and monitoring: Enable basic data collection restrictions: Set a cut-off time and date, Set a maximum response count, Enable IP blocking to block or allow respondents from a particular IP range, option to restrict to one completed user test per PC. (Means an individual can't complete a user 
Moreover, since the specific combination of claim elements the plurality of tasks includes at least one card sorting study for optimizing an architecture and a layout of the target web site, the at least one card sorting study being randomized to save time and cost recited in claims 1 and 11 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Atterer, Van Duyne, Biddle, and/or any other additional reference(s) would be improper to teach the claimed invention.
While the teachings of Atterer, Van Duyne, and Biddle separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious.  Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giallanza et al. (US Pub. No. 20070239729) discloses a program tool which automatically tests and determines usability of a web site providing customer support or help for a manufacturer's hardware or software products. 
Giallanza et al. (US Pub. No. 20160063449) discloses a web site are disclosed. Numbers of hyperlinks required to navigate from one web page of the web site to other, respective web pages on the web site are determined. A score for ease of navigation though the web site based at least in part on the numbers is generated, such that lower numbers correlate to easier navigation through the web site.
Wu et al. (US Pat. No. 6741967) discloses a customer's success in achieving the customer's objectives and also prompts for context-specific feedback ranging from the aesthetics of the Web page design to the reason a page request is terminated.
Dong et al. (US Pat. No. 6,738,082) discloses a graphical user interface for use in a data processing system for facilitating data entry for cluster analysis. In a preferred embodiment, the graphical user interface includes a source card list area, a participants area, a first sort area, and a second sort area. The source card list area allows entry, display of, and direct manipulation access to all of a plurality of items to be sorted. The participants area allows entry and display of participant names.
Steven Hannah et al. (Sorting Out Card Sorting: Comparing Methods for Information Architects, Usability Specialists, and Other Practitioners, June 2005) discloses an open and closed card sorting methods used by information architects and 
Laurie Kantner, Deborah Hinderer Sova, and Stephanie Rosenbaum et al. (Alternative Methods for Field Usability Research, SIGDOC’03, October 12–15, 2003) discloses field usability research involves observing people in their own environments—for example, workplaces, homes, and schools—to-learn their normal or natural behavior. Qualitative data collected included stories participants told about vehicle ownership, opinions participants gave about topics presented in the card-sorting exercise, and opinions participants gave about Internet use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
04/13/2021